Title: To Thomas Jefferson from Harriet Wickham, 31 January 1806
From: Wickham, Harriet
To: Jefferson, Thomas


                        
                     
                        
                                To His Excellency the President
                            
                            of the United States
                        
                        Bethlehem January 1806
                     
                     Honor, my Lord is much too proud to catch
                        
                        At every slender twig of nice distinctions
                        There for the unfeeling vulgar may do well
                        But those whose souls are by the nicer
                            rules
                        
                        Of virtuous delicasy only swayed
                        Stand at an other bar than that of law
                  
                  
                     
                        
                           Sir,
                        
                     
                        Hope, being the most powerful sentiment of the human breast has encouraged me thus to address the Ruler of
                            this country humbly petitioning that he will listen to the prayer of an orphan girl upon whose exertions her own & a
                            little sisters advancement depends
                        I have Sir, already foreseen that you may possibly consider me either a maniac or an Ideot supposing that I
                            could not otherwise have this assurance
                        But when I revert to those great characters who have listened to the tale of distress from their indigent
                            subjects and have like demigods assisted their laudable exertions I
                            have confidence in the clemency honor & benevolent condescendsion
                            of your Excellency And though I have already fancied my humble address committed to the flame as soon as received hope has
                            influenced me to proceed—
                        The sum of my humble petition is Sir, beseeching you to speak a few kind words in behalf of a small volume
                            the production of my fancy, entitled The Sylph or Maniac I have but one friend a lady of distinction who has encouraged me to
                            this proceeding & who assures me my manuscript is a composition of considerable merit & all that is requisite for its
                            success is the appobating words of some Great Personage
                        And if Sir, at some of your public entertainments & convivial meetings you will give an Item to your favorites in behalf of the Volume entitled The Sylph to be
                            printed in Philadelphia The acquisition of three or four thousand subscribers would establish the happiness of two
                            youthful individuals who, else have no means of support
                        But if on the contrary you should feel no impressions in my favour I would rather permit me & my Sister to
                            languish in indigence than humanely to imploy a few moments for the essential purpose of our happiness—If the latter
                            suggestions should be the case I beg you will not expose my temerity beinging both young, friendless, & poor The odium
                            of having thus infringed the prevailing rules of the age & proved intirely unsuccessful would be more than I could
                            survive
                        Therefore, I beg Sir that after having deliberately perused my petition if your descision is against me you
                            will scorn to put it in the power of any person to exhibit a burlesque upon your humble servant & petitioner
                        But knowing my arrangements to be laudable I am so far from despairing in your benevolence that I have hopes
                            you will generously devote some attention to this request & allow me to receive some kind of encouraging reply & the
                            manuscript is now ready for the Press & I have but one friend & an eight Shilling Piece in the world
                     I am Sir, your
                            very humble Servant
                        
                            Harriet E Wickham
                            
                        
                    
               